Citation Nr: 1729196	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  07-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A November 2006 rating decision denied entitlement to service connection for a low back disability. Additionally, rating decisions dated June 2008 and November 2009 denied entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy. 

In August 2009, the Veteran, sitting at the RO, testified at a Board hearing regarding his claimed low back disability. A transcript of the hearing is of record.

The Board previously remanded the issue of entitlement to service connection for low back disability in September 2009, August 2011, and September 2013. In April 2014, the Board denied entitlement to service connection for low back disability. Subsequently, the Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court). In February 2015, the Court vacated the Board's April 2014 decision and remanded the matter to the Board for further development. Pursuant to the Court's instructions, the Board remanded the claim for low back disability in April 2016.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system. 



FINDINGS OF FACT

1.  The Veteran's currently diagnosed degenerative disc disease of the lumbar spine is not related to his military service or any incident therein.

2.  The evidence is in equipoise as to whether the Veteran's bilateral upper extremity peripheral neuropathy is attributable to his service-connected diabetes mellitus type II.

3.  The evidence is in equipoise as to whether the Veteran's bilateral lower extremity peripheral neuropathy is attributable to his service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110 , 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for bilateral upper extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  The criteria for entitlement to service connection for bilateral lower extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

In letters dated November 2006, March 2008, and August 2009, the RO provided the Veteran the requisite notice regarding his claims for service connection. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRS) have been associated with the claims file. All identified and available post-service treatment records have been obtained. The Veteran was medically evaluated in March 2008, November 2009, May 2010, November 2012, December 2013, and February 2017. The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in August 2009. At the hearing, the undersigned identified the issues on appeal and discussed the Veteran's service history and his current complaints. The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims. As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the claimed low back disability, the Court's February 2015 memorandum decision concluded that remand was warranted for the Board to obtain a new medical opinion that adequately addressed the question of linkage between the Veteran's current lumbar degenerative disc disease (DDD) and service in light of the Veteran's credible reports of an in-service back injury, and that does not evince misunderstanding as to whether an in-service diagnosis is required to support a medical finding that a current disability as likely as not was incurred in service. See Barr, 21 Vet. App. at 311. As will be discussed in more detail below, the Veteran was afforded a VA examination in February 2017 which complies with the Court's directives. As such, there is no prejudice for the Board to proceed. Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Laws and Regulations-Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014). In general, service connection requires competent evidence showing (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. With a chronic disease, such as arthritis, shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310. Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

A claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Facts and Discussion

A.  Low Back Disability

The Veteran asserts that he injured his back while he was at Survival, Evasion, Resistance, and Escape (SERE) School. He has maintained that the injury was severe enough that he was medevac'd from the exercise location for immediate treatment. The Veteran has also intimated that he continued to experience back pain in service but did not tell the appropriate medical personnel about the symptoms because he wanted to keep his flight status. He maintains that since service, he has continued to experience low back problems until today. He is currently treated for degenerative disc disease. As an aside, the Board has found his account concerning the incident in service credible.

Turning to the evidence of record, the service treatment records (STRs) are silent for complaints of, or treatment for, a back disability. On a December 1968 Report of Medical History, the Veteran denied swollen or painful joints, broken bones, lameness, arthritis or rheumatism, and recurrent back pain. On August 1970 separation examination, clinical evaluation of the spine revealed no abnormalities. Following discharge from active duty, Reports of Medical Examination dated January and December of 1972 revealed no spine or musculoskeletal abnormalities. Additionally, in a January 1972 Report of Medical History, the Veteran again denied swollen or painful joints, broken bones, lameness, arthritis or rheumatism, and recurrent back pain.

Thereafter, the medical evidence of record indicates that the Veteran presented with back pain in September 2006. At that time, a lumbar spine x-ray revealed mild degenerative changes. An October 2006 MRI of the lumbar spine revealed moderate disc degeneration at L4-5, and mild disc degeneration at L3-4.

In conjunction with his claim for benefits, the Veteran has undergone several medical examinations. On May 2010 VA examination, the examiner concluded that the degenerative disc disease was not related to service, because there was no documentation of the injury or any complaints of low back pain in service.

In the August 2011 remand, the Board determined that the May 2010 opinion was inadequate, because it inappropriately discounted the Veteran's description of the in-service injury. The Board remanded the case for the same examiner to offer a new opinion that took into account the Veteran's credible description of the in-service back injury. The Board specified that the examiner was to offer a rationale for any opinion expressed. 

In September 2011, the examiner provided an addendum opinion. In its entirety, the opinion stated:

Taking into account the veterans [sic] description of his injury and symptoms, and discounting the lack of supporting documentation[,] the veterans [sic] current condition, [d]egenerative disc disease of the lumbar spine, noted to be mild to moderate on X-ray, is consistent with natural aging [(62 years of age)] and LESS LIKELY THAN NOT caused by, related to, or worsened beyond natural progression by military service or the reported events of 1969 (approx 41 yrs ago). 

The Board remanded the appeal so that another, more complete examination could be performed. This time, the December 2013 VA examiner acknowledged that the Veteran had been injured in service; however, the examiner then provided the following comments:

After carefully reviewing the C-file, veteran's account of his in-service back injury, all pertinent medical complaints, symptoms and clinical findings, it is my opinion that there is insufficient evidence to warrant or confirm a diagnosis of a back condition in service. The current diagnosis of lumbar DDD, 38 years after discharge from military is a degenerative process involving the discs and vertebral bodies, consistent with age. A study of degenerative disc diseases . . . shows that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease. 

In its February 2015 Memorandum Decision, the Court concluded that the December 2013 opinion was also inadequate. Specifically, the Court held that it was unclear from the examiner's opinion whether, as directed by the Board in the August 2011 Remand, she accepted as credible the Veteran's accounts of the in-service back injury and understood that an in-service diagnosis is not a required element for a positive medical linkage opinion. Therefore, the Court concluded that remand was warranted for a new medical opinion that adequately addressed the question of linkage between the Veteran's current lumbar DDD and service, in light of the Veteran's credible reports of an in-service back injury, and that does not evince misunderstanding as to whether an in-service diagnosis is required to support a medical finding that a current disability as likely as not was incurred in service.

In a February 2017 medical opinion, the examiner opined that the Veteran's currently shown back disorder is less likely than not (less than 50 percent) proximately due to or the result of the in-service back injury. The examiner noted review of relevant medical literature, as well as the claims file, including the Veteran's credible statements regarding his in-service injury, service treatment records and post-service treatment records. The examiner stated: 

The service records do not demonstrate that a back condition was persistent while on active duty as determined by either the treatment notes, clinical course of the [V]eteran, or in the separation or later history and physical examinations. From a medical point of view, the Veteran experienced minor self-limiting conditions which resolved as expected of such injuries. Consequently, it would not be likely that complications from the military service events would be expected to resurface later on in life. While the Veteran may contend that back injuries did occur while on active duty due to his line of duty or injuries sustained, they were most likely mildly traumatic in nature. As the medical literature does note such events would not have been the basis for degenerative changes of the lumbar spine later on. This last statement is given further credence in that when further problems did arise with the claimed issue in 2006, it was some 36 years after the events in service. This considerable period of time after the Veteran left the military without a continuity of the same complaints would have severed any causal connection to the current issue. An alternative explanation does exist for the development of the Veteran's later degenerative changes of the lumbar spine. As explained by the medical literature, the Veteran was 64 years old at the time when his degenerative changes of the lumbar spine were confirmed. By that age, he would have been expected to have such features according to the medical literature. Moreover such changes reflect age related findings rather than those arising from external physical trauma.

Based on the foregoing, the Board finds that service connection for a low back disability is not warranted. While the Veteran's report of an in-service back injury is credible, the preponderance of the evidence is against a relationship between any current back disability and his in-service injury.

The diagnosis of degenerative disease and whether an event in service is an etiological factor for development of a back disorder such as degenerative disease of the spine absent evidence of continuity of complaints are medical questions beyond the realm of lay observation. The first documentation of degenerative disc disease of the back in the record was not until 2006, many years after service. Moreover, the Board finds the contemporaneous lay statements of the Veteran at the time of separation from service and shortly thereafter indicating a lack of back symptoms are of greater probative weight than statements indicating continuous back problems since service. Fed. R. Evid. 803 (4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (interest may affect the credibility of testimony). The Veteran's statements indicating continuity of back symptoms are therefore not credible.

Additionally, the Veteran's lay statements relating his current back problems to his service are not competent evidence to establish that his degenerative disease was present prior to its diagnosis in 2006. Hence, service connection for such disability on the basis that it became manifest in service and has persisted, or on a presumptive basis (for arthritis as a chronic disease) is not warranted. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

The Board has also considered the Veteran's contentions in support of a nexus. In this case, the Veteran's testimony as to the etiology of his low back disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377 n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). The Veteran's statements in this regard are therefore not competent.

The only evidence regarding a nexus between the Veteran's current lumbar spine degenerative disc disease and his in-service injury are the opinions of the VA examiners, which definitively concluded that the Veteran's current degenerative disc disease was less likely than not related to the Veteran's military service.  Although previous opinions have been found by the Board or the Court to be inadequate, the most recent February 2017 VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file-including the Veteran's credible reports of an in-service back injury, and supported by detailed rationale. Accordingly, the opinion is found to carry significant weight. Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion. The Veteran has not provided any competent medical or lay evidence to rebut this opinion or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

As the preponderance of the evidence is against the claim for low back disability, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49 at 54-56.

B.  Peripheral Neuropathy

The Veteran asserts that he has bilateral upper and lower extremity neuropathy which resulted from his service-connected type II diabetes mellitus. See, e.g., October 2007 VA Form 21-4138 (statement in support of claim).

Turning to the evidence of record, a March 2008 VA neurology consult indicated a chief complaint of left upper quadrant pain, numbness, and tingling. He reported that, about 5 years prior, he began having intermittent pain down the posterior triceps and the medial forearm and into the pinky. He stated this would be accompanied by numbness and tingling. Physical examination revealed some decreased sensation in the left medial hand fifth digit and medial fourth digit. Strength was normal throughout the left arm. The Veteran had a very sensitive Tinel sign at the left ulnar groove. The examiner assessed "probable left ulnar mononeuropathy localized to the elbow. It seems much less likely that this is a C-8 radiculopathy or a lower trunk plexopathy."

On March 2008 VA examination, the Veteran reported the onset of his neuropathy in 2007. He reported constant left arm numbness radiating to the left fifth finger. He also reported constant burning pain to both feet, worse at night. The Veteran reports the onset of this condition involving the feet started in 2007. The left arm numbness started in 2003. Both conditions had progressively worsened. He reported paresthesias and dysesthesias to the left upper extremity following the ulnar nerve and in both lower extremities in a stocking distribution. On physical examination, sensory was symmetrical and equal in all areas to pinprick, dull and light touch. Vibratory sense was intact in all areas. Deep tendon reflexes were symmetric and equal bilaterally. There was subjective sensory impairment with reference to the left upper extremity described as subjective neuralgia following C5-6 distribution. There was no paralysis, neuritis, neuralgia, muscle wasting or atrophy representing direct effect on nerve damage or disuse of either lower extremities or feet. The examiner diagnosed bilateral mild peripheral neuropathy lower extremity and opined it was at least as likely as not caused by or a result of the his diabetes mellitus. The examiner also diagnosed paresthesia left upper extremity and opined it is less likely as not caused by or a result of the veteran's diabetes mellitus.

An April 2008 VA neurology note indicated that the Veteran had a past medical history of right-sided stroke who had been seen for intermittent numbness and tingling down the left medial hand and forearm. The Veteran had a very sensitive area in the medial forearm that would incidentally cause his symptoms. The Veteran now also stated that, over the past year, his right leg had been getting number, and his balance had been getting off especially when he looked up. Following a "brief" physical exam, the Veteran had a right upgoing toe and reflexes of 3+ on the right, 2-3+ on the left. The Veteran was spastic on the right. The Veteran stated that, after his stroke in 2002, the right side was numb, but it got better. The examiner was uncertain how much of this was related to his prior stroke, or if he could have some other problem. Nerve conduction and EMG studies revealed mild ulnar mononeuropathy localized across the elbow. The examiner discussed with the Veteran that ulnar mononeuropathies are common in diabetes, and he suspected that this is what he had. As for the worsening right leg, the Veteran was hemiparetic on the right; some of this is probably related to his prior infarct, but he stated his leg was getting number, and his balance had been changing. Considering this, the examiner wanted to check a cervical and lumbar MRI, as this could be a radiculopathy superimposed on an old stroke.

A July 2008 VA neurology note indicated that the Veteran reported having more pain in left tricep to elbow. He still had left medial elbow numbness and tingling to pinky. He developed right elbow to pinky symptoms as well. He had no neck pain or shooting from neck. The examiner discussed that he was not convinced the tricep pain was neurologic and suspected an orthopedic cause. MRI of cervical spine as reviewed; C-7 on left may be affected.

An August 2008 VA neurology note indicated that the Veteran had the same complaints. The examiner could not determine if his left arm/humerus pain was radicular or orthopedic in nature.

A November 2008 VA neurology note indicated that the Veteran had mild bilateral ulnar mononeuropathies, left humeral pain which the examiner believed was orthopedic, and worsening neck pain associated with cervical spondylosis.

A December 2008 physical therapy consult indicated treatment for cervical spondylosis and left shoulder. The Veteran complained of left upper extremity neurologic problems. He denied trauma to the left arm, shoulder or elbow. The examiner assessed cervical radiculopathy.

A May 2009 VA neurology note indicated that the Veteran was having worsening neck pain, so a repeated scan was conducted. Following physical examination and review of MRI, the examiner assessed bilateral ulnar mononeuropathies, cervical spondylosis with some mild radiculopathy, and mild painful predominantly sensory polyneuropathy, most likely due to diabetes, although 10 percent of diabetics have causes other than neuropathy.

A November 2009 VA orthopedic note indicated that the Veteran presented with persistent left arm pain. Electrodiagnostic studies on the upper extremities showed findings consistent with ulnar neuropathy of the elbow. Radiographs of the shoulder and MRI of the left upper extremity were normal. The examiner assessed concerns for ulnar neuropathy versus cervical radiculopathy.

On November 2009 VA examination, the Veteran reported an onset of 2007 with a progressive course. The Veteran reported constant daily pain radiating from both elbows to fingertips and in both feet from posterior thighs to toes. He reported paresthesias and dysesthesias. Nerves involved included the upper extremity peripheral nerves in a glove distribution and bilateral lower extremities following L5-S1 sciatic nerve distribution. There was electrodiagnostic evidence consistent with mild bilateral ulnar mononeuropathy, localized to somewhere across the elbows. There was no convincing electrodiagnostic evidence in the left upper extremity for any active C-8 radiculopathy. On physical examination, sensory was symmetrical and equal in all areas with dysesthesia to pinprick, dull and light touch. Deep tendon reflexes were symmetric and equal bilaterally. Straight leg raise was negative. Sensory impairment involving both upper and lower extremities reported as neuralgia with no motor or joint involvement. The examiner diagnosed bilateral upper ulnar mononeuropathy and radiculopathy of the lower extremities, and opined that these disabilities were less likely as not caused by or a result of the Veteran's diabetes mellitus, reasoning that the Veteran also has other conditions (status post stroke, cervical spine and left arm condition).

A February 2010 VA neurology note indicated that the Veteran had bilateral ulnar monotheuropathies, cervical spondylosis and some possible mild radiculopathy, and a mild painful predominately sensory neuropathy most likely due to diabetes.

On November 2012 VA examination, the examiner diagnosed bilateral upper and lower extremity peripheral neuropathy of multifactorial etiology. The examiner opined that it is less likely than not related to diabetes mellitus, but most likely than not caused by or related to cervical spine degenerative disc disease with radiculopathy, status post cerebrovascular accident with residuals, and lumbar spine DDD with foraminal encroachment. Taking for consideration multiple etiology of current neurologic symptomatology claimed as peripheral neuropathy of bilateral upper and lower extremities, it is not aggravated beyond natural progression by diabetes mellitus.

On December 2013 VA spine examination, the examining physician indicated that the Veteran had diabetic neuropathy, "reason of decrease sensory on both lower legs."

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is in relative equipoise as to whether the Veteran's peripheral neuropathies are secondary to his service-connected diabetes mellitus.

With respect to the above, the Board is mindful that when it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, all signs and symptoms are to be attributed to the service-connected condition. See Mittleider v. West, 11 Vet. App. 181 (1998).

In the present case, in weighing the competent evidence of record, the Board finds the favorable and unfavorable opinions are in equipoise. There is medical evidence for and against the conclusion that the Veteran's peripheral neuropathy of the upper and lower extremities is related to his service-connected diabetes mellitus type II. Finding reasonable doubt in the Veteran's favor, the Board concludes that the nexus element required for service connection has been satisfied and that the Veteran has peripheral neuropathy of the upper and lower extremities that is proximately due to his service-connected diabetes mellitus type II. 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 54.





ORDER

Service connection for low back disability is denied.

Service connection for bilateral upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus type II is granted.

Service connection for bilateral lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus type II is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


